Citation Nr: 1615301	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  05-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the recoupment of severance pay in the amount of $38,692.20 was proper.  

(The issues of entitlement to an initial increased rating in excess of 20 percent for fibromyalgia prior to November 8, 2013, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to November 1, 2013, are the subject of a separate decision by the Board of Veterans' Appeals).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error, thereby warranting recoupment of the Veteran's severance pay in the amount of $38,692.20.  

As acknowledged by the RO in October 2015 correspondence with the Veteran, the Veteran has raised the claim of entitlement to waiver of recovery of the recoupment of severance pay, in October 2012 correspondence.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The recoupment of a veteran's separation pay from his or her monetary VA disability compensation benefits is required by 10 U.S.C.A. § 1174.  If a servicemember who has received separation pay under 10 U.S.C.A. § 1174, or separation pay, severance pay or readjustment pay under other provisions of law, based on service in the armed forces, becomes entitled to disability compensation administered by VA, the total amount of the special separation benefits (SSB) paid to the service member shall be deducted from that VA disability compensation, less the amount of Federal income tax withheld from the SSB.  10 U.S.C.A. § 1174(h)(2), (i) ; 38 C.F.R. § 3.700(a)(5)(iii).  

The implementing VA regulation, 38 C.F.R. § 3.700(a)(5), likewise provides that, where payment of SSB under section 1174 was made on or after December 5, 1991, VA "will" recoup from disability compensation an amount equal to the total amount of SSB paid to the servicemember, less the amount of Federal income tax withheld from SSB pay.  The governing statutes allow very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C.A. § 1174(i), 1212(d).  

The Veteran's DD Form 214 shows that she served from August 1990 to November 1994 in support of Operation Desert Shield/Storm.  However, her service personnel records indicate she did not serve in the Gulf War theater of operations after August 1, 1990.  Nonetheless, it is unclear whether the Veteran's active service included service in "combat-related operations as designated by the Secretary of Defense."  10 U.S.C.A. § 1212(d)(2).  Accordingly, this matter must be remanded for clarification by the Department of Defense whether her service was subject to the exception for recoupment due to disability incurred during performance of duty in combat-related operations as designed by the Secretary of Defense.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of Defense and request clarification/determination whether the Veteran's active service and her PTSD were incurred during performance of duty in combat-related operations as designated by the Secretary of Defense.  In this regard, the Veteran's service in support of Operation Desert Shield/Storm from August 1990 to November 1994 should be acknowledged and considered.  

2. After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

